Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (US 4,651,176, hereinafter “Yamakawa”).
Regarding claim 1, Yamakawa teaches a light source device 3 applicable to a printer/copier (Fig. 3, Col. 3 lines 13-18), comprising a light source 12/30 (Fig. 2, Col. 4 lines 18-24), an optical circuit board 15 (Col. 3 line 65 - Col. 4 line 17), a light source support 29 (Fig. 2, Col. 4 lines 25-29), an outer cover 35 (Fig. 2), and a light source control panel 31/32 (power is supplied to LEDs 30 of light source 12 via circuit 31/32, thereby controlling the LEDs to power on/off; Fig. 4, Col. 4 lines 25-50), wherein the light source 12/30 is fixed on the light source support 29 (Fig. 4, Col. 4 lines 25-32); the light source support 29 and the light source 12/30 are mounted in the outer cover 35 (see Fig. 2); the light source control panel 31/32 (disposed upon support 29; Fig. 4) is fixed on the outer cover 35 (Col. 4 lines 49-50); the light source 12/30 is connected to the light source control panel (Fig. 4, Col. 4 lines 25-32); the optical circuit board 15 is provided at a side opposite to the light source 12/30 (compared to 12/30, 15 is on opposite side of 29; see Fig. 2); and the optical circuit board 15 is fixed on the outer cover 35 (Col. 3 lines 13-18), the light source 12 is configured to emit a light point (via an LED 30) to irradiate a light ray onto points on the optical circuit board (the light ray will impinge upon an area of the optical circuit board, and that area can be divided into plural arbitrary “points” on which the light ray is irradiated).

Claim(s) 2-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 2007/0103539).  
Regarding claim 2, Seo teaches a method for controlling printing/scanning by a light source device, comprising the following steps: 
S1, converting, by a printer/copier, a digital signal of a content to be printed, into an electrical signal (image signal), and outputting to an optical circuit board 50 (Fig. 2 [0025-0026, 0039, 0040-0041]); 
S2, emitting, by a light source 31, a light point, and irradiating the light point onto points on the optical circuit board 50 (Fig. 3 [0027, 0039]; note that light source 31 may be a fluorescent lamp or a xenon lamp, as opposed to the LED array shown in Fig. 3, which would output light over the length of the optical circuit board); 
S3, irradiating the light point to pass a light ray through the points on the optical circuit board that are in an ON state, and blocking the light ray from the light point by the points on the optical circuit board that are in an OFF state (“condensed light can be selectively projected to image points of the photoconductor 10 where a latent image to be formed, and light emitted to other regions of the photoconductor 10 can be excluded” [0039-0041]; see also annotated Fig. 3 below); and 
S4, irradiating the digital signal of the content to be printed, onto a photosensitive drum (10 in Fig. 2, 150 in Fig. 3), according to the passing of the light ray through the points in the ON state and the blocking of the light ray through the points in the OFF state, and forming, on the photosensitive drum, a photoelectric image in a unit of the light point ([0039, 0041, 0044]).

    PNG
    media_image1.png
    391
    550
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: textbox (Points in an ON state)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (Points in an OFF state)][AltContent: arrow][AltContent: arrow]









Regarding claim 3, Seo teaches the method for controlling printing/scanning by the light source device according to claim 2, wherein the points 60 on the optical circuit board 50 are arranged in a matrix (see Fig. 2 [0030]).
Regarding claim 4, Seo teaches the method for controlling printing/scanning by the light source device according to claim 3, wherein each row of the light point corresponds to a row of the points 60 on the optical circuit board 50 (see Fig. 2 [0030]), the rotating speed of the photosensitive drum is controlled according to a printing speed (although not explicitly stated, the rotating speed of the drum must be controlled according to a printing speed in order for the apparatus to operate as intended; [0046]), and a longitudinal distance of the light points is a multiple of the rotating speed (some arbitrary distance of light points 60 will be a multiple of the rotating speed).
Regarding claim 5, Seo teaches the light source device according to claim 1, wherein the points on the optical circuit board are controllable to pass or block the light ray (“condensed light can be selectively projected to image points of the photoconductor 10 where a latent image to be formed, and light emitted to other regions of the photoconductor 10 can be excluded” [0039-0041]; see also annotated Fig. 3 above).

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Regarding amended claim 1, Applicant argues that Yamakawa fails to teach or suggest “the light source is configured to emit a light point to irradiate a light ray onto points on the optical circuit board.”  Applicant points out that Yamakawa discloses “a great number” of light sources, and further contends that independent claim 1 recites that “all the irradiated points are from the light source” (see p. 5 of the Remarks).
The Office respectfully disagrees.  The claim language of independent claim 1 merely requires a light point to irradiate a light ray onto points on the optical circuit board.  There are no limitations which set forth what the “points” on the optical circuit board represent, nor are there limitations excluding the use of more than one light source.  As outlined in the rejection of claim 1 above, a single LED will irradiate a given area of the optical circuit board.  That given area can be broken down into a plurality of “points” over which the beam from the LED irradiates light, thus meeting the limitations of claim 1. 
 Applicant also argues that amended independent claim 2 is patentable over Seo, because Seo fails to teach or suggest the newly-added limitations to claim 2.  Applicant argues that because Seo teaches a plurality of white light sources 31, Seo fails to teach “a light source that emits a light point to irradiate a light ray onto points on an optical circuit board” (see the 3rd-4th paragraphs on p. 6 of the Remarks).
The Office respectfully disagrees.  
As addressed in the rejection of claim 2 above, Seo discloses that the plurality of white light sources 31 may be replaced by a fluorescent lamp or a xenon lamp.  As such, Seo clearly teaches at least “emitting, by a light source, a light point, and irradiating the light point onto points on the optical circuit board” as required by claim 2.
Applicant further argues that Seo’s method involving liquid crystal microlenses fails to disclose “irradiating the light point to pass a light ray through the points on the optical circuit board that are in an ON state, and blocking the light ray from the light point by the points on the optical circuit board that are in an OFF state” and “irradiating the digital signal of the content to be printed, onto a photosensitive drum, according to the passing of the light ray through the points in the ON state and the blocking of the light ray through the points in the OFF state” (see the last 2 paragraphs on p. 6 and the 1st paragraph on p. 7 of the Remarks).  
The Office respectfully disagrees.  
As outlined in the rejection to claim 2 above, Seo’s method involving the use of liquid crystal microlenses meets the limitations claimed in claim 2, by selectively passing and blocking light rays irradiated from a fluorescent or xenon lamp to irradiate the digital signal of content to be printed to the photosensitive drum.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852